Citation Nr: 1229428	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  02-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an increased rating for hepatitis C with cirrhosis, evaluated as 20 percent disabling effective February 9, 2004.

2.  Entitlement to an extraschedular evaluation for service-connected hepatitis C with cirrhosis pursuant to 38 C.F.R. § 3.321(b)(1) (2011).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2002, the RO granted the Veteran's claim of entitlement to service connection for hepatitis C and assigned a 10 percent rating, effective March 29, 2001.  As indicated above, the Veteran disagreed with the assigned rating and perfected an appeal therefrom.  In a September 2004 rating decision, the RO recharacterized the Veteran's disability as hepatitis C with cirrhosis and increased the 10 percent rating to 20 percent, effective February 9, 2004.  

Upon appellate review in September 2008, the Board remanded the Veteran's claims of entitlement to an initial rating in excess of 10 percent prior to February 9, 2004, and an initial rating in excess of 20 percent thereafter for additional development.  In June 2010, the Board denied the Veteran's claim for entitlement to an increased rating for hepatitis C evaluated as 10 percent disabling prior to February 9, 2004 and remanded the other matter for additional development.  Thus, the issues on appeal are as stated on the title page of this decision.

Additionally, the Board notes that the mandates of the June 2010 Board remand were substantially complied with.  As discussed below, the duty to assist has been fulfilled.  No additional development in this regard is needed.

The issue of entitlement to an extraschedular evaluation for service-connected hepatitis C with cirrhosis pursuant to 38 C.F.R. § 3.321(b)(1) is being the RO via the Appeals Management Center (AMC), in Washington, D.C. 




FINDING OF FACT

The Veteran's service-connected hepatitis C with cirrhosis is not manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected hepatitis C with cirrhosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7354 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated April 2001.  Additionally, a review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in an April 2001 letter prior to the July 2002 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  Likewise, since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in April 2001), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  Nonetheless, the Board notes that the RO sent the Veteran June 2006 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in April 2004, February 2006, and July 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  Additionally, the VA examination reports are adequate for rating purposes.  The reports contain a discussion of the Veteran's complaints and pertinent examination findings.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected hepatitis C with cirrhosis warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected hepatitis C with cirrhosis has been rated by the RO under the provisions of Diagnostic Code 7354.  Under this regulatory provision, a 10 percent evaluation is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  

A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent evaluation is warranted for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

For the purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

An incapacitating episode is defined as a period of acute signs and symptoms severe enough to require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.114.

The Veteran underwent VA examinations in April 2004, February 2006, and July 2010.  All three examiners reviewed the claims file in conjunction with the examinations.    

At his April 2004 examination, the Veteran reported that he was diagnosed with hepatitis C in 2000.  He also reported that he was employed full time with the postal service.  He reported aching all over, fatigue, nausea, and vomiting.  He reported that he had a liver biopsy and sonogram; and that he was diagnosed with stage IV cirrhosis.  He stated that his weight has been stable between 240-250 pounds.  Upon examination, the Veteran was well nourished and in no distress.  His abdomen was soft.  The liver was felt four fingers below the costal margin, with a smooth, tender edge.  There was no edema or jaundice.  He was diagnosed with chronic active hepatitis C with early cirrhosis under treatment with PEG Imferon and Riboflavin.  

At the Veteran's February 2006 examination, he reported fatigue, weakness, lack of appetite, vomiting, weight gain, and poor mental functions.  The examiner then stated that the disability does not affect body weight.  The Veteran complained of constant abdominal pain associated with abdominal distension.  He reported incapacitating episodes occurring as often as 8 times per month (each lasting for three days).  He stated that over the past year, he has had 50 incidents of incapacitation for a total of 150 days.  He stated that he was receiving Interferon and Riboflavin for the past 48 weeks; and that his response has been good.  Side effects have included dizziness, nausea, and vomiting.

Upon examination, the Veteran weighed 250 pounds.  He was well nourished and in no acute distress.  His abdomen was tender to palpation.  Liver function testing was abnormal.  The examiner noted that there was no change in the Veteran's diagnosis.  

At the Veteran's July 2010 examination, he continued to report fatigue.  He also reported anorexia and malaise accompanied by nausea (on a daily basis) and occasional vomiting.  He reported that he takes promethazine for the nausea.  He also complained of increased arthralgia in his knees and hips. He reported constant right upper quadrant discomfort, which is increased with pressure over the right lobe of the liver.  The examiner noted that the severity of the symptoms were measured and reported in terms of incapacitation.  The Veteran reported that he loses 100 or more days per year due to the increase in symptoms.  He reported that he stays on a fruit diet.  

Upon examination, the Veteran weighed 240 pounds.  He reported that he has lost 15 pounds in the past year.  The Veteran had no steatorrhea, malabsorption, malnutrition, hematemesis, or melena.  He had tenderness in the right upper quadrant.  The liver was enlarged.  No superficial abdominal veins could be seen.  There was no palmar erythema, spider angiomata, esophageal varices, adhesions, partial obstruction, or gallbladder disease.  

The examiner noted that the Veteran's symptoms are progressive in terms of measured liver damage by biopsy, increased fatigue measured by going to bed immediately after work, anorexia on a daily basis requiring promethazine, enlargement of the liver, and increase in joint pain.  The examiner found that the severity of the Veteran's symptoms has increased.  

The Board notes that the July 2010 examination report constitutes evidence that the severity of the Veteran's symptoms have increased.  The question is whether the increase in severity is enough to warrant a higher disability rating.  The Board notes that the difference between the rating criteria for a 20 percent rating and the criteria for a 40 percent rating is that the 40 percent rating criteria include manifestations of minor weight loss and hepatomegaly; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Furthermore, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

The Veteran sought service connection for hepatitis C in March 2001.  In his claim, he stated that he has been receiving treatment since October 2000.  The Board notes that the outpatient treatment records reflect that the Veteran's weight in November 2000 was 219.4 pounds.  The treatment records fail to include evidence of the Veteran's weight in the two years immediately preceding October 2000.  The most recent, pre-diagnosis, records reflect that that his weight between February 1995 and August 1995 was 182-184.  In October 1995 and May 1996, it was 171 and 172 respectively.  Consequently, it appears that the Veteran may actually have gained weight upon being diagnosed.  However, even if the Board were to determine that that the Veteran's baseline weight is 219.4 (as it was in November 2000), the preponderance of the evidence fails to reflect evidence of minor weight loss as defined by 38 C.F.R. § 4.112.  To the contrary, the treatment reports reflect the following measurements over time:

Date			Weight (lbs.)			Date			Weight (lbs)
November 2000 	219.4  				February 2004	239
July 2001		218.5				April 2004		240-250*
July 2002		227				February 2006	250
July 2002		224.5				November 2008	205
August 2002		239				August 2009		240
August 2002		242				July 2010		240
August 2002		236				February 2011	241.8
July 2003		234				April 2011		247
November 2003	231.6				August 2011		237

The evidence reflects that the Veteran began treating for hepatitis C in October 2000.  His weight then increased significantly.  For the most part, between August 2002 and August 2011, the Veteran's weight was stable between 231.6 and 247.  The Board acknowledges the November 2008 treatment report that reflects a weight of 205.  However, the Board considers the measurement to constitute an outlier.  There are no similar readings which would indicate that this weight loss was sustained for three months or longer.  

The Board also acknowledges that at an August 2011 VA examination (for a disability not currently on appeal), the examiner noted that the Veteran weighed 237 pounds.  The examiner also noted that this constituted a 7 percent weight loss.  The Board notes that for 237 pounds to represent a 7 percent weight loss, the Veteran's baseline weight would have had to be 254.8.  The Board notes that there is no evidence that the Veteran's baseline weight (the Veteran's weight two years prior to diagnosis) was 254.8.  Moreover, even if it were, the 7 percent weight loss noted by the August 2011 examiner does not constitute minor weight loss under 38 C.F.R. § 4.112 (which defines minor weight loss to be 10 to 20 percent of the individual's baseline weight, sustained for three months or longer).  Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability is manifested by weight loss.

With regards to incapacitating episodes, the Board acknowledges that the fact that the Veteran has reported missing significant amounts of time from work.  He also submitted copies of leave requests from 2005-2007, and 2009.  The Board acknowledges that the records reflect that the Veteran has missed a great deal of work.  However, most of the leave requests reflect annual leave and not sick leave.  There are also many leave requests that are administrative leave; and many requests are leave taken under the Family Medical Leave Act.  The records do not reflect that the Veteran lost 4-6 weeks of work due to sick leave.  Moreover, even if they did reflect loss of work due to his hepatitis C with cirrhosis, the Board notes that an incapacitating episode is defined as a period of acute signs and symptoms severe enough to require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.114.  The record fails to reflect 4-6 weeks of bedrest prescribed by a physician over any 12 month period.  Consequently, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hepatitis C with cirrhosis is manifested by incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

In the absence of minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, the Board finds that the preponderance of the evidence weighs against the claims.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for hepatitis C with cirrhosis, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence fails to reflect that the Veteran is unemployable.  To the contrary, at his August 2011 VA examination, the Veteran reported that he remained fully employed as a mail clerk at the U.S. Postal office.  Consequently, the record does not raise a TDIU claim.


ORDER

The appeal is denied.  


REMAND

The Board notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board notes that the Veteran has submitted timesheets that reflect significant amounts of lost time from work.  However, the RO has not addressed the question of entitlement to an extraschedular evaluation for service-connected hepatitis C with cirrhosis pursuant to 38 C.F.R. § 3.321(b)(1).  The Board finds that the matter must first be addressed by the RO to avoid prejudice to the Veteran and afford due process of law.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that he has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

2.  Thereafter, take appropriate action to adjudicate the issue of entitlement to an extraschedular evaluation for service-connected hepatitis C with cirrhosis pursuant to 38 C.F.R. § 3.321(b)(1) in accordance with the sequential steps outlined by the Court in Thun v. Peake, 22 Vet. App. 111 (2008).  If it is determined that the existing schedular evaluation does not contemplate the level of disability and symptomatology, then determine whether the disability picture includes factors such as marked interference with employment or frequent periods of employment.  If so, refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  

3.  After completion of the above, the Veteran and his representative should be furnished an appropriate supplemental statement of the case on the extraschedular rating issue.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


